DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner withdraws the drawing objections based upon Applicant submission of new figures 17-20.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-10 directed to non-elected species without traverse.  Accordingly, claims 4-10 been cancelled.

Allowable Subject Matter
Claims 1-3, 11-20 are allowed. The claims will be renumbered as 1-13.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hui Zhang on October 4, 2021.

The application has been amended as follows: 

1. (Amended) A semiconductor device comprising:
	a semiconductor substrate of a first conductivity type, having a front surface and a back surface opposite to each other;
	a first semiconductor layer of the first conductivity type, provided on the front surface of the semiconductor substrate and having a first side facing the semiconductor substrate and a second side opposite to the first side, an impurity concentration of the first semiconductor layer being lower than that of the semiconductor substrate, the first semiconductor layer including a high-concentration region of the first conductivity type;
	a first semiconductor region of the first conductivity type, selectively provided in the first semiconductor layer, a peak impurity concentration of the first semiconductor region being higher than that of the first semiconductor layer;
	a first base region of a second conductivity type, selectively provided in the first semiconductor layer;
	a second semiconductor layer of the second conductivity type, provided on a surface of the first semiconductor layer at the second side thereof;
	a second semiconductor region of the first conductivity type, selectively provided in the second semiconductor layer at a surface thereof;
 that penetrates the second semiconductor layer and the second semiconductor region, and reaches the first semiconductor layer;
	a gate electrode provided in the trench, via a gate insulating film;
	an interlayer insulating film provided on the gate electrode;
	a first electrode in contact with the second semiconductor layer and the second semiconductor region; and
	a second electrode provided on the back surface of the semiconductor substrate, wherein
	the trench includes a plurality of trench portions, each of which extends in a first direction,
	the first semiconductor region is provided between adjacent two of the plurality of trench portions, and is closer to the second electrode than is the first base region, and
	the first base region is in direct contact with a bottom of the trench, and extends continuously along a second direction that intersects the first direction, at a depth that is the same as the bottom of the trench, or is closer to the second electrode than is the bottom of the trench.

4-10. (Canceled).

15. (Amended) A method of manufacturing a semiconductor device, the method comprising:
providing a semiconductor substrate of a first conductivity type, the semiconductor substrate having a front surface and a back surface opposite to each other;
	forming, on the front surface of the semiconductor substrate, a first semiconductor layer of the first conductivity type, the first semiconductor layer having an impurity concentration lower than that of the semiconductor substrate and having a first side facing the semiconductor substrate and a second side opposite to the first side, the first semiconductor layer including a high-concentration region of the first conductivity type;
	selectively forming, in the first semiconductor layer, a first semiconductor region of the first conductivity type, the first semiconductor region having a peak impurity concentration higher than that of the first semiconductor layer;
	selectively forming, in the first semiconductor layer, a first base region of a second conductivity type;
	forming, on a surface of the first semiconductor layer at the second side thereof, a second semiconductor layer of the second conductivity type;

	forming a trench that penetrates the second semiconductor layer and the second semiconductor region, and reaches the first semiconductor layer;
	forming, in the trench, a gate electrode via a gate insulating film;
	forming an interlayer insulating film on the gate electrode;
	forming a first electrode in contact with the second semiconductor layer and the second semiconductor region; and
	forming a second electrode on the back surface of the semiconductor substrate, wherein
forming a trench includes forming a plurality of trench portions, each of which extends in a first direction, the first base region being in direct contact with a bottom of the trench,
	forming the first semiconductor region includes forming a plurality of first semiconductor region portions, each between adjacent two of the trench portions, the first semiconductor region being closer to the second electrode than is the first base region, and
	forming the first base region includes forming the first base region to extend continuously along a second direction intersecting the first direction, at a depth that is the same as the bottom of the trench, or is closer to the second electrode than is the bottom of the trench.

20. (Amended) The semiconductor device according to claim 1, wherein
the high-concentration region extends from the second semiconductor layer to a depth deeper than that of the first semiconductor region, an impurity concentration of the high-concentration region being lower than that of the semiconductor substrate, being lower than that of the first semiconductor region, and being higher than that of the first semiconductor layer. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach the relationship between the first semiconductor layer (2/5), the high concentration region (5), the first semiconductor region (17), and the first base region (4), along with the rest of the claimed structural elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822